DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 11/25/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the limitation “a phase of the matched filter corresponding to compressed waveform data having maximum amplitude among the multiple types of compressed waveform data is acquired as a phase of the waveform data” is indefinite. It is unclear how to compare amplitudes of multiple types of compressed waveform data? Is it average amplitude or peak amplitude or something else?
Regrading claim 10, claim 10 is rejected for the same reason as claim 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asafusa et al. (U.S. Publication No. 20080229833).
Regarding claim 1, Asafusa teaches an ultrasonic inspection method in which a pulse signal is output to an ultrasonic sensor to generate and transmit ultrasonic waves, the ultrasonic waves reflected or scattered by an object are received and converted into a waveform signal by the ultrasonic sensor (Paragraph 53), and the waveform signal is digitized to acquire waveform data (Paragraph 62), the ultrasonic inspection method comprising: executing modulation processing for modulating a plurality of waveform data by a phase modulation method or a linear frequency modulation method to generate composite waveform data (Paragraphs 19-22), the plurality of waveform data being acquired in multiple inspections and under the same inspection conditions or acquired by duplication (As shown in Fig.1, there are two duplicate demodulators 40 in reception means 14); and executing demodulation processing for demodulating the composite waveform data to generate compressed waveform data (Abstract).
Regarding claim 2, Asafusa teaches wherein in the demodulation processing, the compressed waveform data is generated by generating a matched filter obtained by temporally inverting the composite waveform data and performing a convolution integral on the composite waveform data using the matched filter (Paragraph 64).
Regarding claim 3, Asafusa teaches wherein in the modulation processing, the composite waveform data is generated by a phase modulation method in which the plurality of waveform data is temporally shifted, multiplied by either a positive sign or a negative sign according to a preset code string (Paragraphs 19-22), and added up (Paragraph 15).
Regarding claim 4, Asafusa teaches wherein in the modulation processing, two types of composite waveform data are generated using two types of code strings (Paragraph 9), and in the demodulation processing, two types of matched filters obtained by temporally inverting the two types of composite waveform data are generated, a convolution integral is performed on the two types of composite waveform data using the two types of matched filters to generate two types of primary compressed waveform data (Paragraph 15), and the two types of primary compressed waveform data are added up to generate secondary compressed waveform data (Fig.1 42 “phasing addition means” and paragraph 62).
	Regarding claims 6-9, the claims are commensurate in scope with the above claims 1-4, and are rejected for the same reasons as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/Primary Examiner, Art Unit 2861